Citation Nr: 1600346	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for right lower extremity nerve damage, to include as secondary to the service-connected postoperative residuals of inguinal hernia. 

2.  Service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (appellant)




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2004 to March 2005, and from June 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015; the hearing transcript has been associated with the electronic claims file on VBMS. 

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability of right side ilioinguinal nerve neuropathy, including ilioinguinal neuralgia and neuritis.

2. The Veteran's right side ilioinguinal nerve neuropathy was caused by the service-connected postoperative residuals of inguinal hernia.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right side ilioinguinal nerve neuropathy as secondary to the service-connected postoperative residuals of inguinal hernia are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for right side ilioinguinal nerve neuropathy, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for Right Ilioinguinal Nerve Neuropathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

The Veteran contends that service connection is warranted because right leg nerve damage is related to in-service hernia surgery.  Specifically, the Veteran asserted experiencing radiating pain to the right leg after in-service hernia surgery in 2006.  See, e.g., September 2015 Board hearing transcript.  The record reflects that the Veteran is service connected for postoperative residuals of inguinal hernia.

The Board finds that the Veteran has a current disability of right side ilioinguinal nerve neuropathy, including ilioinguinal neuralgia and neuritis.  A November 2015 VA treatment record shows a diagnosis of ilioinguinal nerve neuropathy.  A November 2015 VA electromyography (EMG) shows an assessment of ilioinguinal neuralgia and neuritis.

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected postoperative residuals of inguinal hernia caused the current right side ilioinguinal nerve neuropathy.  Evidence weighing in favor of this finding includes a February 2013 internet article submitted by the Veteran that defined ilioinguinal neuralgia as a painful disorder of the ilioinguinal nerve due to damage and/or loss of function in this nerve.  The February 2013 internet article stated that ilioinguinal neuralgia can have many causes, but the most common cause is damage as a result of abdominal surgery such as hernia repair surgery.  Moreover, a June 2008 Eisenhower Army Medical Center treatment record showed a diagnosis of chronic pain syndrome secondary to late effects of hernia repair.  The June 2008 Army clinician reasoned that there is likely a neuroma or scar tissue that is affecting the ilioinguinal nerve in that region.  The record contains no lay or medical evidence indicating that the current right side ilioinguinal nerve neuropathy is not related to the service-connected postoperative residuals of inguinal hernia.

Based on the foregoing, the Board finds that service connection for right side ilioinguinal nerve neuropathy is warranted as secondary to the service-connected postoperative residuals of inguinal hernia.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for right side ilioinguinal nerve neuropathy, as secondary to the service-connected postoperative residuals of inguinal hernia, is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for a Back Disorder

The Veterans contends that service connection is warranted because a back disorder started in service.  Specifically, the Veteran asserted that back pain began during service in 2004 following an injury during basic training when a rucksack pierced the back, with back pain since service.  See, e.g., September 2015 Board hearing transcript. 

The Board finds that the Veteran sustained a back injury in service.  In addition to the Veteran's assertions with respect to the in-service injury, a December 2004 service treatment record entry shows complaints of mid-back pain for two months and a diagnosis of mid-back strain.  

The Board also finds that the Veteran has a current back disability.  An August 2012 VA treatment record shows a diagnosis of lumbar spine facet arthropathy.  A November 2013 VA radiology report noted a long history of low back pain, as well as radiological findings of minimal anterior wedging compression of the vertebral bodies at T12-L1, minimal spondylosis at L1 and L4, degenerative facet joints at T12-L1 and L2 through 14, and unilateral superior right sided sacroilitis, which, according to the November 2013 VA clinician, raised the possibility of Reiter's syndrome, psoriasis arthritis, septic arthritis, and osteoarthritis.  

The Veteran was not afforded a VA examination of the back.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the Veteran's current back disorder started in service or was caused by the in-service mid-back strain.

Accordingly, the issue of service connection for a back disorder is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the etiology of the current back disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a back disorder started in service or is related to active service, to include the in-service mid-back strain?  The VA examiner should specifically comment on the Veteran's assertions of back pain in service and since service.

2. Thereafter, the issue of service connection for a back disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


